Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Remarks and RCE
Claims 1, 10, and 20 have been amended. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
Claims 2 and 11 have been cancelled.  
The double patenting rejection is maintained per filed remarks/arguments of “Applicant takes note of the rejection of claims 1, 10, and 20 on the ground of nonstatutory obviousness-type double patenting as allegedly being unpatentable over at least claims 1, 10, and 19 of U.S. Patent No. 10922855, and further in view of Konno. Applicant respectfully requests that the Examiner hold the rejection in abeyance until allowable subject matter is identified in the present application. At that time, Applicant will file an appropriate amendment or otherwise to address the issue”.
Currently claim 1, 3-10, and 12-20 pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 

Responses to Arguments/Remarks
Applicants’ arguments cited in at least pages 11-24 regarding the currently amended independent claims versus the argued prior arts have been considered, and are currently withdrawn based on the filed amendments. 


Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10, and 20 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1, 10, and 19 of US Patent No. 10922855, and further in view of Konno et al (US 20120093280, previously cited). 

Current Application 17172113
US Patent 10922855
1.A method implemented on a computing device having at least one storage device storing a set of instructions for determining at least one artifact calibration coefficient, and at least one processor in communication with the at least one storage device, comprising: obtaining, by the at least one processor, preliminary projection values of a first object generated based on radiation rays that are emitted from a radiation emitter and passed through the first project, the radiation rays being detected by at least one radiation detector, wherein the first object is a phantom including a body made of a first material and a shell made of a second material; generating, by the at least one processor, a preliminary image of the first object based on the preliminary projection values of the first object; generating, by the at least one processor, calibrated projection values of the first object based on the preliminary image; determining, by the at least one processor, an artifact calibration coefficient based on the preliminary projection values and the calibrated projection values.
1.  A method implemented on a computing device having at least one storage device storing a set of instructions for determining at least one artifact calibration coefficient, and at least one processor in communication with the at least one storage device, comprising: obtaining, by the at least one processor, preliminary projection values of a first object generated based on 
radiation rays that are emitted from a radiation emitter and passed through the first object, the radiation rays being detected by at least one radiation 
detector;  generating, by the at least one processor, a preliminary image of 
the first object based on the preliminary projection values of the first object; generating, by the at least one processor, calibrated projection 
values of the first object based on the preliminary image; determining, by the at least one processor, a relationship between the preliminary projection values and the calibrated projection values;  for each of the at least one radiation detector, determining, by the at least one processor, a location of the radiation detector;  and determining, by the at least one processor, an artifact calibration coefficient corresponding to the radiation detector based on the relationship between the preliminary projection values and the calibrated projection values and the location of the radiation detector;  wherein the generating the calibrated projection values of the first object based on the preliminary image includes: obtaining a cross-section equation of the first object based on the preliminary image of the first object;  obtaining a series of scanning equations, wherein each of the series of scanning equations is associated with one of the radiation rays;  and determining the calibrated projection values of the first object based on the cross-section equation and the series of scanning equations of the first object.
10. (Currently Amended) A system for determining at least one artifact calibration coefficient, comprising: at least one storage medium storing a set of instructions; and at least one processor configured to communicate with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to cause the system to: obtain preliminary projection values of a first object generated based on radiation rays that are emitted from a radiation emitter and passed through the first project, the radiation rays being detected by at least one radiation detector, wherein the first object is a phantom including a body made of a first material and a shell made of a second material; generate a preliminary image of the first object based on the preliminary projection values of the first object; generate calibrated projection values of the first object based on the preliminary image;Preliminary Amendment Attorney Docket No.: 20618-0366US01Application No.: Not yet assigned (Continuation of U.S. Application No. 16/205,152)Page 7 of 12determine an artifact calibration coefficient based on the preliminary projection values and the calibrated projection values.
10.  A system for determining at least one artifact calibration coefficient, comprising: at least one storage medium storing a set of instructions;  and at least one processor configured to communicate with the at 
least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to cause the system to: obtain preliminary 
projection values of a first object generated based on radiation rays that are emitted from a radiation emitter and passed through the first object, the 
radiation rays being detected by at least one radiation detector;  generate a 
preliminary image of the first object based on the preliminary projection 
values of the first object;  generate calibrated projection values of the first 
object based on the preliminary image;  determine a relationship between the 
preliminary projection values and the calibrated projection values;  for each 
of the at least one radiation detector, determine a location of the radiation 
detector;  and determine an artifact calibration coefficient corresponding to 
the radiation detector based on the relationship between the preliminary 
projection values and the calibrated projection values and the location of the radiation detector;  wherein to generate the calibrated projection values of the first object based on the preliminary image, the at least one processor is directed to cause the system to: obtain a cross-section equation of the first object based on the preliminary image of the first object; obtain a series of scanning equations, wherein each of the series of scanning equations is associated with one of the radiation rays;  and determine the calibrated projection values of the first object based on the cross-section equation and the series of scanning equations of the first object.
20. (Currently Amended) A non-transitory computer readable medium, comprising at least one set of instructions for determining at least one artifact calibration coefficient, wherein when executed by at least one processor of a computer device, the at least one set of instructions directs the at least one processor to:Preliminary AmendmentAttorney Docket No.: 20618-0366US01 Application No.: Not yet assigned (Continuation of U.S. Application No. 16/205,152)Page 11 of 12obtain preliminary projection values of a first object generated based on radiation rays that are emitted from a radiation emitter and passed through the first project, the radiation rays being detected by at least one radiation detector, wherein the first object is a phantom including a body made of a first material and a shell made of a second material; generate a preliminary image of the first object based on the preliminary projection values of the first object; generate calibrated projection values of the first object based on the preliminary image; determine an artifact calibration coefficient based on the preliminary projection values and the calibrated projection values.
  19.  A non-transitory computer readable medium, comprising at least one set of instructions for determining at least one artifact calibration coefficient, wherein when executed by at least one processor of a computer device, the at least one set of instructions directs the at least one processor to: obtain preliminary projection values of a first object generated based on radiation 
rays that are emitted from a radiation emitter and passed through the first 
object, the radiation rays being detected by at least one radiation detector;  generate a preliminary image of the first object based on the preliminary projection values of the first object;  generate calibrated projection values of the first object based on the preliminary image;  determine a relationship between the preliminary projection values and the calibrated projection values;  
for each of the at least one radiation detector, determine a location of the 
radiation detector; and determine an artifact calibration coefficient 
corresponding to the radiation detector based on the relationship between the 
preliminary projection values and the calibrated projection values and the 
location of the radiation detector;  wherein to generate the calibrated 
projection values of the first object based on the preliminary image, the at 
least one processor is directed to cause the system to: obtain a cross-section 
equation of the first object based on the preliminary image of the first 
object;  obtain a series of scanning equations, wherein each of the series of 
scanning equations is associated with one of the radiation rays;  and determine the calibrated projection values of the first object based on the cross-section equation and the series of scanning equations of the first object.


Regarding Instant independent claims 1, 10, and 20 and those Patented claims 1, 10, and 19:
      Although the claims at issue are not identical, they are not patentably distinct from each other. As the respective independent claims 1, 10, and 19 of the Patent encompasses all the teachings of the instant claim 1, 10, and 20 except for the languages of wherein the first object is a phantom including a body made of a first material and a shell made of a second material. The prior art of Konno teaches in at least para. 0076 and 0088 said phantom obviously including said body made of a first known predetermined material and further understood said obvious shell which obviously maybe made of a second material or the like, which would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to combine said teaching with said languages wherein the image being is that of a phantom which maybe processed according to known means. Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of the nonstatutory obviousness-type double patenting rejection. Therefore, those claims are rejected as best understood by examiner as indicated in this office action above.

  Dependent claims 3-9, and 12-19 are further rejected as well based on at least their dependencies of the rejected base claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        07/06/2022